Citation Nr: 0013461	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability, old healed fracture, medial malleolus, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran clarified in April 1999 
that he wanted a RO hearing.  The RO indicated in its May 
1999 Supplemental Statement of the Case (SSOC) that it would 
schedule such a hearing.  There is no indication that such a 
hearing was ever scheduled or conducted.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.700.  

Under the circumstances, the Board remands the issue of 
entitlement to an increased evaluation for a right ankle 
disability, old healed fracture, medial malleolus to the RO 
for the following action:  

The veteran should be scheduled to appear 
at a personal hearing before a Hearing 
Officer sitting at the RO as soon as it 
may be feasible.  Notice should be sent 
to the veteran and his service 
representative.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to the appeals at that time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


